                                      Case 8:20-cv-00533-JLS-JDE Document 1 Filed 03/16/20 Page 1 of 6 Page ID #:1



                                        1   ASIM K. DESAI (SBN: 175402)
                                            MARGRET G. PARKE (SBN: 126120)
                                        2   GORDON REES SCULLY           MANSUKHANI, LLP
                                            633 West Fifth Street, 52nd floor
                                        3   Los Angeles, CA 90071
                                            Telephone: (213) 270-7850
                                        4   Facsimile: (213) 680-4470
                                            E-mail: adesai@grsm.com
                                        5           mparke@grsm.com
                                        6   Attorneys for Defendant
                                            MESA UNDERWRITERS SPECIALTY
                                        7   INSURANCE COMPANY
                                        8
                                        9
                                                                 UNITED STATES DISTRICT COURT
                                      10
                                                                CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13    CENTURY TREE SERVICE, INC., dba      )          CASE NO.
                                            CENTURY PRODUCTS, a California       )
                                      14    corporation; and FLOYD THOMAS SMITH, )          DEFENDANT MESA
                                            an individual                        )          UNDERWRITERS
                                      15                                         )          SPECIALTY INSURANCE
                                                                   Plaintiffs,   )          COMPANY’S NOTICE OF
                                      16                                         )          REMOVAL OF ACTION
                                                  vs.                                       UNDER 28 U.S.C. § 1441
                                      17                                         )          (DIVERSITY)
                                            MESA UNDERWRITERS SPECIALTY          )
                                      18    INSURANCE COMPANY, an entity; and    )          [Filed concurrently with
                                            DOES 1 to 50, INCLUSIVE              )          Certificate of Interested Parties,
                                      19                                         )          and Declaration of Heather
                                                                   Defendants.   )          Koorsgaard]
                                      20                                         )
                                                                                 )
                                      21                                         )          Complaint filed: 02/10/2020
                                      22
                                      23    TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                      24          PLEASE TAKE NOTICE that Defendant Mesa Underwriters Specialty
                                      25    Insurance Company (“MUSIC”) hereby seeks removal of the above-entitled action
                                      26    from the Superior Court of the State of California in and for the County of Orange
                                      27    to the United States District Court pursuant to 28 U.S. C. §§ 1331 and 1446. This
                                                                                     -1-
                                      28          DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE
                                             COMPANY’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                                                                               (DIVERSITY)
                                      Case 8:20-cv-00533-JLS-JDE Document 1 Filed 03/16/20 Page 2 of 6 Page ID #:2



                                        1   notice is based upon the original jurisdiction of the United States District Court
                                        2   over the parties under 28 U.S.C. § 1332 (diversity of citizenship).
                                        3
                                        4   I.    JURISDICTION
                                        5         1.     On February 10, 2020, Century Tree Service, Inc., dba Century
                                        6   Products (“Century”) commenced an action in the Superior Court of the State of
                                        7   California in and for the County of Orange entitled, Century Tree Service, Inc. dba
                                        8   Century Products v. Mesa Underwriters Specialty Insurance Company, Case No.
                                        9   30-2020-0113-817-CU-IC-CJC (“the “Century Action”), (Exhibit “A” attached to
                                      10    Declaration of Heather Korsgaard (“Korsgaard Dec.”).
                                      11          2.     The Century Action could have originally been filed in this Court
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12    pursuant to 28 U.S.C. § 1332(a) because complete diversity of citizenship exists
      Los Angeles, CA 90071




                                      13    and because the amount in controversy exceeds $75,000, exclusive of interest and
                                      14    costs. This Court therefore has original jurisdiction over this matter, and it is
                                      15    removable pursuant to 28 U.S.C. § 1441(a) and (b).
                                      16
                                      17    II.   THE NOTICE OF REMOVAL IS TIMELY
                                      18          3.     The complaint in the Century Action, along with the summons, was
                                      19    served on MUSIC on February 14, 2020. (Korsgaard Dec., at p. 2, ¶¶ 3-4 and
                                      20    Exhibits “A” and “B” attached thereto.)
                                      21          4.     At no time prior to February 14, 2020, did MUSIC receive a copy of
                                      22    either the summons or complaint. (Korsgaard Dec., at p. 2, ¶ 5.)
                                      23          5.     The only other documents served on MUSIC prior to its filing this
                                      24    Notice of Removal were: (a) Proof of Service of Summons; (b) Alternative Dispute
                                      25    Resolution (ADR) package; (c) Civil Case Coverage Sheet; and (d) Notice and
                                      26    Acknowledgement of Receipt – Civil. (Korsgaard Dec., at p. 2, ¶ 6 and Exhibit “C”
                                      27    attached thereto)
                                                                       -2-
                                      28       DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE
                                            COMPANY’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                                                                   (DIVERSITY)
                                      Case 8:20-cv-00533-JLS-JDE Document 1 Filed 03/16/20 Page 3 of 6 Page ID #:3



                                        1         6.     This Notice of Removal is timely filed pursuant to 28 U.S.C. §
                                        2   1446(b), which provides that such notice “shall be filed within thirty days after the
                                        3   receipt by the defendant, through service or otherwise, of a copy of the initial
                                        4   pleadings setting forth the claim for relief upon which such action or proceeding is
                                        5   based, or within thirty days after the service of summons upon the defendant if
                                        6   such initial pleading has been filed in court and is not required to be served on the
                                        7   defendant, whichever period is shorter.” MUSIC has filed this notice within 30
                                        8   days after service of the summons and complaint filed in the Century Action.
                                        9         7.     The defendants designated in the summons and complaint as Does 1
                                      10    to 50 are fictitious defendants and are to be disregard for the purposes of removal.
                                      11    29 U.S.C. § 1441(a).
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13    III. COMPLETE DIVERSITY OF CITIZENSHIP EXISTS
                                      14          A.     Century Tree Service, Inc. dba Century Products
                                      15          8.     MUSIC is informed and believes, and upon such information and
                                      16    belief alleges, that Century is a California corporation that is registered to do
                                      17    business in the state of California. The complaint filed in Orange County Superior
                                      18    Court in the Century Action identifies Century as “corporation organized in
                                      19    California with its principal place of business in the City of Anaheim, County of
                                      20    Orange, State of California, and is and has been duly authorized to conduct
                                      21    business in California.” (Exhibit “A” at pp. 1-2, ¶ 2.)
                                      22          B.     Floyd Thomas Smith
                                      23          9.     MUSIC is informed and believes, and upon such information and
                                      24    belief alleges that Floyd Thomas Smith (“Smith”) is an individual of majority age
                                      25    residing in the County of Orange, State of California. The complaint filed in
                                      26    Orange County Superior Court in the Century Action identifies Smith as “residing
                                      27    in County of Orange, State of California, and is and has been a stockholder,
                                                                                    -3-
                                      28         DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE
                                             COMPANY’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                                                                              (DIVERSITY)
                                      Case 8:20-cv-00533-JLS-JDE Document 1 Filed 03/16/20 Page 4 of 6 Page ID #:4



                                        1   director, and officer of Century.” (Exhibit “A” at p. 2, ¶ 3.)
                                        2         C.     Mesa Underwriters Specialty Insurance Company
                                        3         10.    MUSIC is, and was at the time the complaint in the Century Action
                                        4   was served, a company incorporated in Oklahoma and redomiciled in New Jersey.
                                        5   MUSIC’s principal place of business is in Branchville, New Jersey. (Korsgaard
                                        6   Decl., at p 2, ¶ 8.) MUSIC has no business offices located in California. (Id.)
                                        7
                                        8   IV. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED
                                        9         14.    MUSIC respectfully submits that, based upon the Century Action
                                      10    complaint, the amount of Century Tree’s claimed damages clearly exceeds
                                      11    $75,000.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          15.    The Century Action arises out of an insurance claim submitted by
      Los Angeles, CA 90071




                                      13    Century Tree under Policy No. MP0004008013408 issued by MUSIC to Century
                                      14    Tree Service, Inc. (“the Policy”) and effective from 11/18/2018 to 11/18/2019.
                                      15    (Exhibit “A” at p. 3, ¶ 10.) The limits of the policy for personal and advertising
                                      16    injury are $1,000,000. (Korsgaard Decl., p. 3, ¶ 9.) Century seeks coverage under
                                      17    the Policy for a defense and indemnity of claims alleged against it in an underlying
                                      18    lawsuit filed in U.S. District Court, Central District, Case No. 8:19-cv-01575,
                                      19    entitled Water for Living, LLC v. GForce Corporation dba DFX Sports & Fitness
                                      20    LLC; Century Tree Service, Inc.; and Tom Smith (“Underlying Lawsuit”). The
                                      21    Underlying Lawsuit states causes of action for copyright infringement, false
                                      22    advertising, unfair business practices, unfair competition, trademark infringement,
                                      23    trademark dilution and civil conspiracy. (Exhibit “A” at p. 6, ¶ 16 and Exhibit 2
                                      24    thereto.)
                                      25    ///
                                      26    ///
                                      27    ///
                                                                       -4-
                                      28       DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE
                                            COMPANY’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                                                                   (DIVERSITY)
                                      Case 8:20-cv-00533-JLS-JDE Document 1 Filed 03/16/20 Page 5 of 6 Page ID #:5



                                        1         16.    In Underlying Lawsuit, for which Century seeks a defense and
                                        2   indemnity in the Century Action, the plaintiff alleges that it would be entitled to
                                        3   recover “instead of actual damages and profits an award of statutory damages of up
                                        4   to two million dollars ($2,000,000) per mark per type of goods or services sold,
                                        5   offered for sale, or distributed.” (Exhibit “A”, Exhibit 2, thereto, at ¶ 101.)
                                        6         17.    In the Underlying Lawsuit, plaintiff prays for compensatory damages
                                        7   of “no less than $500,000.” The Underlying Lawsuit also seek plaintiff’s costs and
                                        8   expenses, reasonable attorney’s fees and prejudgment interest. (Exhibit “A”,
                                        9   Exhibit 2 thereto, Prayer, ¶¶ 7-9; Korsgaard Decl., p. 3, ¶ 12.)
                                      10          18.    In the Century Action, the complaint alleges that Century has suffered
                                      11    and will continue to suffer damages, without limit, attorneys’ fees, litigation costs,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12    expert witness costs, judgment and interest and indemnity amounts, all to be shown
      Los Angeles, CA 90071




                                      13    at the time of trial. (Exhibit “A” at pp. 10-11, ¶ 44.)
                                      14
                                      15    V. THE OTHER PREREQUISITES HAVE BEEN SATISFIED
                                      16          20.    Pursuant to 28 U.S.C. § 1446(d) Notice to Adverse Party of Removal
                                      17    to Federal Court will be served “promptly” on Century. Additionally, the Notice to
                                      18    Adverse Party of Removal to Federal Court will be filed with the Superior Court of
                                      19    California, County of Orange, also pursuant to 28 U.S.C. § 1446(d).
                                      20          21.    If any question arises as to the propriety of the removal of the Century
                                      21    Action, MUSIC requests the opportunity to present a brief and oral argument in
                                      22    support of their position that this case should be removed to District Court based
                                      23    upon diversity of citizenship.
                                      24          WHEREFORE, MUSIC desires to remove this case to the United States
                                      25    District Court for the Southern District of California, pray that the filing of the
                                      26    Notice to Adverse Party of Removal to Federal Court with the Clerk of the
                                      27    ///
                                                                       -5-
                                      28       DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE
                                            COMPANY’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                                                                   (DIVERSITY)
                                        Case 8:20-cv-00533-JLS-JDE Document 1 Filed 03/16/20 Page 6 of 6 Page ID #:6



                                          1   Superior Court of California, County of Orange, shall effect the removal of this
                                          2   action to District Court. 28 U.S.C. § 1446(d).
                                          3
                                          4   Dated: March 16, 2020                     Respectfully submitted,
                                          5                                             GORDON REES SCULLY
                                                                                        MANSUKHANI, LLP
                                          6
                                          7                                             By:
                                          8                                                    Asim K. Desai
                                                                                               Margret G. Parke
                                          9                                                    Attorneys for Defendant Mesa
                                        10                                                     Underwriters Specialty Insurance
                                                                                               Company
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12
        Los Angeles, CA 90071




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                                                         -6-
                                        28       DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE
1205987/50575965v.1
                                              COMPANY’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
                                                                     (DIVERSITY)
